Subject: Termination of BayHill Contract
From: "Gary Cook" <gary@seattle.cognigen.net>
Date: Fri, 21 Apr 2006 15:47:03 -0600
To: "Bob Bench" <bbench@bayhillgroup.com>, "Todd Esplin"
<tesplin@bayhillgroup.com>
CC: "Chris Seelbach" <Seelbach@aol.com>

Bob and Todd,

We appreciate your assistance in the progress we have made over the last five
months as we have developed our strategic business plan. Todd and Tim have been
particularly helpful in this process.

Unfortunately we have come into a very tight financial situation. Because of
this and other reasons, we have decided to exercise our right to terminate our
agreement with BayHill. This e-mail and follow-up fax serve to give the
necessary 30 day notice to you prior to April 22, 2006 to terminate as of May
22, 2006. We will, however, take your proposal to the Board of Directors which
includes a proposal to terminate as of April 22, 2006, as well as your proposal
to convert accrued amounts into restricted stock.

Your equity participation rights for 20% would be vested as per the contract
after six months.

Bob, we have appreciated your help and guidance. We intend to continue to keep
you in mind for your involvement in our activities and will offer you
participation in our financing as we move into that mode if you care to
participate, or encourage others to participate.

Sincerely,

Gary

--------------------------------------------------------------------------------